Citation Nr: 0411686	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of non-service connected pension 
benefits in the amount of $10,330 was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

On August 19, 2003, the RO informed the veteran that his 
claim was being certified to the Board.  He was further 
informed that he had 90 days from the date of the letter to 
request a hearing before the Board.  In a response received 
on September 8, 2003, the veteran requested that he be 
scheduled for a personal hearing at the St. Petersburg, 
Florida RO.  The Board has interpreted this request as a 
request for a personal hearing before a Veterans Law Judge at 
the RO.  The law provides that a veteran may request a 
hearing before a traveling Veterans Law Judge, and the 
hearing shall be scheduled by the RO.  38 C.F.R. § 20.704 
(2003).  Hence, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a personal hearing before a traveling 
Veterans Law Judge at the RO, unless 
otherwise indicated by the veteran.  The 
veteran and his representative should be 
notified of the date and time of any such 
hearing.      

2. Thereafter, the matter(s) on appeal 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and they should be 
afforded the applicable time to respond.  

 
The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


